DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17: Please delete the existing text and replace it with
--A method of constructing a solar power installation including the steps of:
A.	Connecting a first plurality of solar panels to a first wire harness to form a first solar array;
B.	Connecting said first wire harness to a first drop line of a lead assembly;
C.	Connecting a second plurality of solar panels to a second wire harness to form a second solar array;
D.	Connecting said second wire harness to a second drop line of said lead assembly; and
E.	Electrically coupling said lead assembly to an inverter without electrically coupling to a combiner box; wherein said lead assembly includes said first drop line electrically connected to said first wire harness, and a 30 amp feeder cable terminating in a feeder cable connector, said first drop line and said feeder cable electrically connected at a first nexus secured by a means for securing said nexus, said securing means selected from the group consisting of compression lug, soldering, splicing, crimping, and combinations thereof, said securing means surrounded by an undermold having an inner surface and an outer surface, both surfaces extending in a longitudinal direction of said feeder cable, said inner surface surrounding and fully encasing said securing means, said inner surface comprised of a first aperture concentric with said securing means and said at least one feeder cable, said first aperture extending continuously through said undermold in said longitudinal direction and having a first diameter, said feeder cable continuously extending through said first aperture, and a second aperture concentric with said first drop line and parallel to said first aperture, said second aperture only partially extending through said undermold in said longitudinal direction, said second aperture having a second diameter smaller than said first diameter, said first drop line extending from said second aperture, with said undermold surrounded by an overmold and forming an undermold-overmold interface only at said outer surface, wherein said lead assembly has a voltage rating of 1500 VDC.--
In claim 18: Please delete the existing text and replace it with
--The method of claim 17 wherein said step of electrically coupling said lead assembly to an inverter includes the steps of electrically coupling said feeder cable to said inverter.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the claimed lead assembly, solar power system, and method of constructing a solar power installation. Claims 1-3, 5, 6, 9-14, and 17-20 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726